DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,934,153 in view of Wegelin et al. (“Wegelin” hereinafter) (US PG PUB 2015/0223646).
Claim 1 of the instant application is similar to claim 1 of the US Patent except claim 1 of the instant application discloses a first container with a first fluid and a pump while claim 1 of the US Patent discloses a first dispenser with a first refill unit. The rest of claim limitations are almost identical. However, prior art Wegelin shows that a dispenser (item 10, figure 4) generally contains a container (item 60, figure 4) with a fluid and a pumping mechanism (item 51, figure 4) to dispense this fluid. Thus, claim 1 of the instant application is merely reciting the specifics of a generic dispenser with a 
Claims 2-10 of the instant application are also obvious over claims 2-10 of the US Patent in view of Wegelin and follow similar reasoning for grounds of double patenting rejection.
Claim 11 of the instant application is similar to claim 11 of the US Patent except claim 1 of the instant application discloses a first container with soap, sanitizer, or lotion and a second container of soap, sanitizer or lotion while claim 1 of the US Patent discloses a first dispenser with a first refill unit and a second dispenser with a second refill unit. The rest of claim limitations are almost identical. However, prior art Wegelin shows that a dispenser (item 10, figure 4) generally contains a container (item 60, figure 4) with a fluid (such as soap, sanitizer, or lotion) and a pumping mechanism (item 51, figure 4) to dispense this fluid. Thus, claim 1 of the instant application is merely reciting the specifics of a generic dispenser with a container, a fluid, and a pump which is obvious over the prior art. It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have known or used the dispenser with a container with a fluid and a pump in the instant invention. Therefore, claim 11 remains rejected under the ground of nonstatutory double patenting over claim 11 of the US Patent in view of Wegelin. 

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,532,920.
Claim 16 of the instant application is obvious over claim 17 of US Patent. The claims differ in functional language and other wordage but disclose the same subject matter of linking the dispenser and a refill unit, obtaining expiration date of the refill unit, determining if and when the expiration date is approaching, providing instructions to move the refill unit, and preventing dispensing of the expiration date has passed. Therefore, the claim is rejected.

Allowable Subject Matter
5.	Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754